Per curiam.

We are all fully satisfied, that the direction of the judges was founded on sound law, and they very properly and fairly left the question “of request” to the jury under all the circumstances. In such a case, very slender testimony would satisfy ingenuous minds. It was a case of great hardship.
If the jury were satisfied from the whole of the evidence, that the services were done at the request of the testator, no matter what the plaintiff’s expectations were, the action may well be supported. The exception to the general rule is well marked in i Espin. 87, 88.
The damages are liberal, but not so outrageous as to justify the interposition of the court, in ordering a new trial. The * plaintiff, in the case before us, appears to have suffered r*oi £5 greatly, and to have been hardly dealt with by the tes- ^ tor.
Motion for a new trial denied, and per tot. cur.
Judgment pro querente.